Case 19-47779            Doc 12   Filed 02/26/20 Entered 02/26/20 14:14:57          Main Document
                                               Pg 1 of 7


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                              )                  Case No. 19-47779-399
                                    )
BRIAN DOUGLAS FISH,                 )                  Chapter 7
                                    )
            Debtor.                 )                  Motion No. ___
____________________________________)
                                    )                  MOTION FOR RELIEF FROM
 PATRICIA K. FISH,                  )                  AUTOMATIC STAY FILED BY
                                    )                  PATRICIA K. FISH
            Movant,                 )
                                    )                  Robert E. Eggmann, Esq.
v.                                  )                  Carmody MacDonald P.C.
                                    )                  120 S. Central Ave., Suite 1800
BRIAN DOUGLAS FISH, Debtor,         )                  St. Louis, MO 63105
                                    )                  (314) 854-8600
and                                 )                  ree@carmodymacdonald.com
                                    )
SETH A. ALBIN, Trustee,             )                  Hearing Date: April 8, 2020
                                    )                  Hearing Time: 2:00 p.m.
            Respondents.            )                  Hearing Location: Courtroom 5 South

    MOTION FOR RELIEF FROM AUTOMATIC STAY FILED BY PATRICIA K. FISH

         COMES NOW Movant Patricia K. Fish, by and through the undersigned attorneys, pursuant

to Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure, and moves this Honorable

Court for entry of an order modifying the automatic stay of 11 U.S.C. § 362(d). In support thereof,

Movant Patricia K. Fish respectfully states as follows:

         1.       This Motion for Relief from Automatic Stay filed by Patricia K. Fish (the “Motion”)

arises under Rules 4001(a) and 9014 of the Federal Rules of Bankruptcy Procedure (“FRBP”). This

Court possesses jurisdiction over this matter pursuant to 28 U.S.C. §1334, and the relief sought by

this Motion constitutes a core proceeding under 28 U.S.C. §157.

         2.       Venue is proper in this District pursuant to 28 U.S.C. §§1408 and 1409.

         3.       On December 18, 2019 (the “Petition Date”), Debtor Brian Douglas Fish (“Debtor”)



{18658/00001/2784692.DOC.}
Case 19-47779            Doc 12   Filed 02/26/20 Entered 02/26/20 14:14:57          Main Document
                                               Pg 2 of 7


filed a voluntary petition under Chapter 7 of Title 11, U.S.C., with the United States Bankruptcy

Court for the Eastern District of Missouri, Eastern Division (this “Court”) commencing his

Chapter 7 bankruptcy case under Case No. 19-47779-399 (the “Bankruptcy Case”).

         4.       Seth A. Albin (“Trustee”) is the duly appointed, qualified Chapter 7 trustee in

Debtor’s Bankruptcy Case.

         5.       Movant Patricia K. Fish (“Movant”) is Debtor’s former spouse.

         6.       Prior to the Petition Date, on April 2, 2013, Movant filed a Petition for Dissolution

of Marriage against Debtor before the Twenty-First Judicial Circuit, State of Missouri, Family

Court Division (the “State Court”) in the domestic case styled Patricia K. Fish, Petitioner v. Brian

D. Fish, Respondent, Cause No. 13SL-DR-01941 (the “Dissolution Case”).

         7.       On April 15, 2014, a Judgment of Dissolution of Marriage (the “Dissolution

Judgment”) was entered by the State Court, dissolving the marriage of the parties and entering other

appropriate orders regarding child custody, child support, attorney’s fees, guardian ad litem

(“GAL”) fees, and the division of marital property and marital debts.

         8.       Movant filed a Motion for Contempt against Debtor as a result of his failure to abide

by the terms of the underlying Dissolution Judgment. The Motion for Contempt was heard by the

State Court and evidence was adduced on May 25, 2017 and June 15, 2017. A Judgment of Civil

Contempt (the “Contempt Judgment”) was thereafter entered on November 7, 2017.

         9.       Both parties sought modification of the Contempt Judgment, and on January 14,

2019, the State Court entered an Amended Judgment of Civil Contempt (the “Amended Contempt

Judgment”). A true and correct copy of the Amended Contempt Judgment is attached hereto as

Exhibit 1 and incorporated herein by this reference.




{18658/00001/2784692.DOC.}                     2
Case 19-47779            Doc 12    Filed 02/26/20 Entered 02/26/20 14:14:57             Main Document
                                                Pg 3 of 7


         10.      In the Amended Contempt Judgment, the State Court set forth a detailed history of

the post-dissolution proceedings and entered the following orders:

               a. Ordering Debtor to pay to Movant the sum of $217,756.26 as and for fees and

                  expenses incurred by Movant “for defending the lawsuits for which [Debtor] was to

                  indemnify her and hold her harmless” under the terms of the Dissolution Judgment

                  [Ex. 1 p. 12 ¶ 40(a); p. 13 ¶ A];

               b. Ordering Debtor to pay to Movant the sum of $4,460.37 as and for fees and expenses

                  incurred by Movant “for [Debtor]’s share [of] the uncovered medical, dental and

                  vision expenses for the children” [Ex. 1 p. 12 ¶ 40(a); p. 13 ¶ A];

               c. Ordering Debtor to pay to Movant the sum of $6,563.53 as and for Debtor’s portion

                  of the GAL fees paid by Movant on Debtor’s behalf in the Dissolution Case [Ex. 1 p.

                  12 ¶ 41; p. 13 ¶ A];

               d. Ordering Debtor to pay to Movant the sum of $15,000.00 as and for Movant’s

                  portion of the attorney’s fees incurred in connection with the Motion for Contempt

                  [Ex. 1 p. 13 ¶ B];

               e. Finding Debtor in contempt of court for his failure to indemnify and hold Movant

                  harmless against certain litigation (forcing Movant to defend herself) as ordered in

                  the Dissolution Judgment [Ex. 1 pp. 13–14 ¶ C];

               f. Finding Debtor in contempt of court for his failure “to pay 50% of the uncovered

                  medical, dental and vision (after payment of [Movant’s] portion)” [Ex. 1 p. 14 ¶ D];

                  and

               g. Finding Debtor in contempt of court for failure to follow the directive of the State

                  Court in the Dissolution Judgment admonishing the parties to “refrain from making



{18658/00001/2784692.DOC.}                      3
Case 19-47779            Doc 12   Filed 02/26/20 Entered 02/26/20 14:14:57          Main Document
                                               Pg 4 of 7


                  negative, derogatory or degrading statements about the other Parent in the presence

                  of the minor children.” [Ex. 1 p. 14 ¶ E].

         11.      Execution on the Amended Contempt Judgment was stayed, so long as Debtor paid

to Movant the sum of $1,000.00 per month until such time as the sum of $243,780.00 is paid in full

and so long as he remains current in his child support obligations (among other orders) [Ex. 1 p. 14

¶ F]. The State Court further found that given the evidence presented regarding Debtor’s income

and assets, Debtor had the present ability to repay these amounts. [Ex. 1 p. 15 ¶ G]

         12.      The State Court expressly retained jurisdiction over the Dissolution Case until such

time as the contempt set forth in the Amended Contempt Judgment has been purged. [Ex. 1 p. 15

¶ I]

         13.      The State Court further ordered and admonished Debtor in the Amended Contempt

Judgment that should he fail “to make any payment, a warrant and commitment for [Debtor’s] arrest

shall issue forthwith after this Court is satisfied by proper proof that payment has not ben made. In

that event, the Court may imprison the [Debtor] at the St. Louis County Department of Justice

services until he pays to the registry of the Court the sum of $243,780.00, or until the [Debtor] is

otherwise discharged according to law.” [Ex. 1 p. 15 ¶ I]

         14.      Debtor has failed and refused to abide by the terms of the Amended Contempt

Judgment in that he has ceased paying his $1,000.00 monthly payment obligation to Movant, such

that the sum of $2,000.00 (representing the payments due for January and February 2020) is

currently due and owing.

         15.      The filing of Debtor’s Bankruptcy Case effectively stayed the prosecution of matters

by Movant before the State Court in the Dissolution Case.




{18658/00001/2784692.DOC.}                      4
Case 19-47779            Doc 12   Filed 02/26/20 Entered 02/26/20 14:14:57         Main Document
                                               Pg 5 of 7


         16.      Movant seeks relief from the automatic stay in order to allow her to seek

enforcement of the Amended Contempt Judgment by the State Court, including the entry of orders

for the issuance of a warrant and commitment for Debtor’s arrest and incarceration until such time

as his payment obligation is discharged.

         17.      Section 362(d) of the Bankruptcy Code provides that “[o]n request of a party in

interest and after notice and a hearing, the court shall grant relief from the stay . . . for cause,

including the lack of adequate protection of an interest in property of such party in interest.”

11 U.S.C. § 362(d)(1).

         18.      The term “cause” is not defined by the Bankruptcy Code, except for lack of adequate

protection. See In re Blan, 237 B.R. 737, 739 (8th Cir. BAP 1999). However, “cause” may include

“relief to allow litigation to proceed in a non-bankruptcy forum, such as State Court.” In re Hopper,

474 B.R. 872, 879 (Bankr. E.D.Ark. 2012) (citing In re Wintroub, 283 B.R. 743 (8th Cir. BAP

2002)). This premise is of particular importance with respect to the enforcement of domestic orders,

as “[t]he jurisdiction to determine the right to and grounds for a divorce falls exclusively with the

state court, and a state court action as it pertains to those issues should not be stayed.” In re

Bamman, 239 B.R. 560, 562 (Bankr. W.D.Mo. 1999) (citing In re Hohenberg, 143 B.R. 480, 483

(Bankr. W.D.Tenn. 1992)). Further, bankruptcy courts have concluded that “cause” exists to grant

relief from stay for the purpose of pursuing a contempt action against a debtor in state court based

upon his failure to comply with the terms of a decree of dissolution of marriage. In re Hopper, 474

B.R. at 890; In re Melcher, 2009 WL 1073107, *2 (Bankr. D.Ne. 2009).

         19.      As the record before the State Court reflects (and as is detailed in the Amended

Contempt Judgment), Debtor’s continuous efforts to thwart Movant’s collection of those amounts

payable to her under the Dissolution Judgment have resulted in repeated contempt orders by the



{18658/00001/2784692.DOC.}                    5
Case 19-47779            Doc 12    Filed 02/26/20 Entered 02/26/20 14:14:57           Main Document
                                                Pg 6 of 7


State Court. Debtor’s latest failure and refusal to pay those amounts due to Movant is representative

of his continued bad faith over the years since the Dissolution Case commenced.

         20.      Accordingly, cause exists pursuant to Section 362(d)(1) of the Bankruptcy Code to

grant relief to Movant from the automatic stay in order to pursue enforcement of the Amended

Contempt Judgment in the Dissolution Case.

         21.      Movant requests that an order for relief from the automatic stay be granted effective

immediately without the 14-day stay of enforcement pursuant to FRBP 4001(a)(3).

         WHEREFORE, Movant Patricia K. Fish respectfully requests this Court enter its Order as

follows:

               a. granting the relief sought by Movant in this Motion, terminating and/or modifying

                  the automatic stay provisions of 11 U.S.C. § 362 for the purpose of allowing Movant

                  to pursue the enforcement of the Amended Contempt Judgment in the Dissolution

                  Case before the State Court;

               b. authorizing the State Court to conduct such hearings and enter such orders as are

                  necessary with respect to the enforcement of Movant’s state law rights, remedies,

                  and privileges through conclusion under the Amended Contempt Judgment;

               c. if necessary, authorizing the State Court to issue a warrant and commitment for

                  Debtor’s arrest and incarceration until such time as his payment obligation under the

                  Amended Contempt Judgment is discharged;

               d. waiving the 14-day stay of enforcement promulgated by FRBP 4001(a)(3), such that

                  Movant shall be allowed to immediately pursue her remedies as aforesaid;

               e. and for such other and further relief as the Court deems just and proper.




{18658/00001/2784692.DOC.}                       6
Case 19-47779            Doc 12   Filed 02/26/20 Entered 02/26/20 14:14:57                Main Document
                                               Pg 7 of 7


                                         Respectfully submitted,

                                         CARMODY MACDONALD P.C.

                                         By: /s/ Robert E. Eggmann
                                             ROBERT E. EGGMANN (#37374)
                                             120 S. Central Avenue, Suite 1800
                                             St. Louis, Missouri 63105
                                             (314) 854-8600
                                             (314) 854-8660 – FAX
                                             ree@carmodymacdonald.com

                                              ATTORNEY FOR PATRICIA FISH



                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of this document was filed
electronically with the United States Bankruptcy Court and has been served on the parties in interest
via email by the Court’s CM/ECF system as listed on the Court’s Electronic Mail Notice List on
this 26th day of February, 2020.

         The undersigned hereby certifies that a true and correct copy of this document was filed
electronically with the United States Bankruptcy Court and has been served by regular United States mail
service, first class, postage fully pre-paid, addressed to each of the parties listed below on this 26th day of
February, 2020:

         Brian Fish, Debtor
         702 Plantmore Drive
         St. Louis, MO 63135

                                                         /s/ Robert E. Eggmann




{18658/00001/2784692.DOC.}                      7
